DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,464,867 to Holloway et al. (Holloway) in view of US 2014/0054185 to Roila et al. (Roila) and US 2011/0017762 to Emmett et al. (Emmett).
Regarding claim 1, Holloway discloses a rigid package (Fig 1) for tobacco articles with hinged lid comprising a wrapped group of tobacco articles wrapped in a wrapping sheet (8), an inner container (6) which houses the group of tobacco articles and has a rear wall (42) and lower wall (46), an outer container (2) comprising an open upper end, lower wall (16), front wall (10), rear wall (12) and two side walls (14), and houses the inner container in a movable manner, so as to allow the inner container to move relative to outer container (Fig 1e), a lid (4) having an .

Claim 1-3, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,464,867 to Holloway et al. (Holloway) in view of US 2014/0054185 to Roila et al. (Roila) and US Patent No. 4,850,482 to Campbell.
Regarding claim 1, Holloway discloses a rigid package (Fig 1) for tobacco articles with hinged lid comprising a wrapped group of tobacco articles wrapped in a wrapping sheet (8), an inner container (6) which houses the group of tobacco articles and has a rear wall (42) and lower wall (46), an outer container (2) comprising an open upper end, lower wall (16), front wall (10), rear wall (12) and two side walls (14), and houses the inner container in a movable manner, so as to allow the inner container to move relative to outer container (Fig 1e), a lid (4) having an upper wall (24), front wall (34), two side walls (36) and rear wall (angled wall with edge 28), hinged (at 22) to rear wall of outer container so as to allow lid to rotate relative to outer container (Fig 1), moving mechanism (50) which moves inner container relative to outer container using rotation movement of the lid and comprises a connection tab connecting rear wall (42) of the inner container to wall (24) of the lid (Fig 1e), rear wall (42) and lower wall (46) of inner container completely arranged outside the wrapping sheet surrounding the wrapped group of tobacco articles (8).  In particular, the wrapping sheet only wraps around the group of tobacco articles and thus the walls of the inner container would be completely outside the wrapping sheet and also holding the wrapped group of the tobacco articles.  Holloway does not teach lower wall of inner container having an extension as recited.  However, Roila discloses a cigarette package (Fig 1) and in particular discloses an inner container (Fig 11) having a lower wall (27) with a first extension (31) coplanar to lower wall and extends from opposite side of 
Regarding claim 2, the modified Holloway teaches the package of claim 1 and further discloses extension (31, Roila) makes up local lengthening of lower wall (27) of inner container (Fig 11, Roila) and obtained with a corresponding U-shaped cut made in a panel making up rear wall (25) of inner container.
Regarding claim 3, Holloway further teaches tobacco articles resting only on lower wall of inner container (Fig 1).
Regarding claim 5, Holloway further teaches inner container (6) comprising two side walls (44) each connected to lower wall (46) by means of tab (72).
Regarding claim 10, the modified Holloway further teaches chamber (24) arrange behind inner container (42) and delimited by two side walls (38) of outer container, by rear wall of outer container (42) and by rear wall (7) of inner container spaced apart from rear wall of outer container (Fig 4, Campbell).

11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway in view of Roila, Campbell and US 2011/0226640 to Bertuzzi et al. (Bertuzzi).
Regarding claim 11, the modified Holloway teaches the package of claim 1 except for a collar. Bertuzzi discloses a cigarette package (Fig 1) comprising a collar (17) partially projecting from open upper end of container to engage corresponding inner surface of lid in closed position, has a u-shaped cross section and comprises a front wall (18) and two side walls (19).  One of ordinary skill in the art would have found it obvious to incorporate a collar to the Holloway package as suggested by Bertuzzi in order to facilitate support of the package.
Regarding claim 12, the modified Holloway further teaches inner container comprising four walls, rear wall (42), lower wall (46), two sides walls (44) each connected to lower wall by tab (72), collar (17, Bertuzzi) integral to outer container and not to inner container so inner container moves relative to outer container and collar.

Allowable Subject Matter
Claims 14-16 allowed.
Claim 4, 6, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the ‘867 patent does not teach inner container smaller than outer container so as to form a chamber within the outer container that borders the inner container.  This is not persuasive since both Emmett and Campbell discloses inner containers smaller than outer container enough such that a chamber is formed within the outer container.  One of ordinary skill in the art would have found it obvious to also decrease the size of the inner container or increase the size of the outer container of Holloway such that there was a chamber formed adjacent the inner container to form a second compartment.  Applicant further argues that the ‘867 patent does not teach the lower wall having an extension coplanar to the lower wall and contacting the rear wall.  However, this feature is shown by Roila which discloses extensions (31, Fig 13) on inner container that extends from the lower wall of the container and pushes against the lateral wall of the outer container in order to stabilize the inner container.  One of ordinary skill in the art would have found it obvious to incorporate stabilizing features to the ‘867 patent as suggested by Roila in order to keep the inner container stabilized within the outer container.
Applicants argues that Holloway does not teach rear and lower wall of the inner container completely arranged outside the wrapping sheet wrapping the tobacco articles.  This is not persuasive since the wrapping sheet only wraps the articles to form a closed package and thus the rear and lower wall of the inner container would be completely outside such a closed package.
Applicant argues that Roila does not teach an inner container movable relative to outer container.  This is not persuasive because the inner insert (4) comprises pull up flap (23) to lift the cigarettes (Roila, abstract).  Applicant argues that Roila does not provide any suggestion that the extension stabilizes inner container within outer container.  This is not persuasive since Roila clearly discloses that the extensions (31) are stabilizing projections that prevent the flap from sliding (€0041).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735